Citation Nr: 0620612	
Decision Date: 07/14/06    Archive Date: 07/21/06

DOCKET NO.  93-16 135	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for neck injury 
residuals.

2.  Entitlement to service connection for back injury 
residuals.

3.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel
INTRODUCTION

The veteran had active service from March 1966 to November 
1969.  He subsequently served in the Army Reserves, which 
included periods of active duty for training (ACDUTRA), and 
then again had active service from February to December 1991.

This matter initially came before the Board of Veterans' 
Appeals (Board) from a July 1990 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  The veteran testified at a 
September 1993 Board hearing in Washington, D.C.  The Board 
member who conducted that hearing subsequently left the 
Board, and the veteran in February 1997 declined the 
opportunity to have a second Board hearing. 

The lengthy procedural history of the case will be discussed 
below to the extent it is relevant.  After multiple Board 
remands and a remand by the United States Court of Appeals 
for Veterans Claims (the Court), and several transfers of 
jurisdiction to various ROs, most recently the one in St. 
Petersburg, Florida, the Appeals Management Center (AMC) 
returned the case to the Board, and the Board will now decide 
the claims. 


FINDINGS OF FACT

1.  The preponderance of the competent, probative evidence of 
record reflects that the veteran did not have a chronic neck 
or back injury during ACDUTRA or other service, no such 
disorder arose within the one-year presumptive period or for 
many years thereafter, and neither disorder is otherwise 
related to ACDUTRA or other service.

2.  The only two medical opinions that found a nexus between 
the veteran's current back disorder and his ACDUTRA were 
based on an inaccurate factual premise created by the 
veteran's alteration of documents and his testimony that was 
self-contradictory and conflicted with the credible evidence 
of record.

3.  The preponderance of the competent, probative evidence of 
record reflects that the veteran did not have hypertension in 
service, it did not arise within the one-year presumptive 
period or for many years thereafter, and his hypertension is 
not otherwise related to the single episode of dizziness from 
a head cold or otherwise related to service.

4.  The medical opinion that the veteran's "dizzy spells" 
were an early manifestation of his hypertension was 
inaccurate because there were no such "spells" but, rather, 
only a single notation of "head, cold, dizzy," in the 
service medical records.


CONCLUSIONS OF LAW

1.  Neck injury residuals were not incurred in or aggravated 
by service, and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 101(24), 1101, 1110, 1112, 1113, 
1131, 1137, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 
3.102, 3.12, 3.159, 3.303, 3.307, 3.309 (2005).

2.  Back injury residuals were not incurred in or aggravated 
by service, and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 101(24), 1101, 1110, 1112, 1113, 
1131, 1137, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 
3.102, 3.12, 3.159, 3.303, 3.307, 3.309 (2005).

3.  Hypertension was not incurred in or aggravated by 
service, and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 101(24), 1101, 1110, 1112, 1113, 
1131, 1137, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 
3.102, 3.12, 3.159, 3.303, 3.307, 3.309, 4.104, Diagnostic 
Code 7101 (2005).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002), and its implementing 
regulations redefine the obligations of VA with respect to 
its duties to notify and assist claimants.  The VCAA applies 
to claims such as this one that were filed prior to its 
effective date but were finally decided thereafter.  
VAOPGCPREC 7-2003 (Nov. 19, 2003).  In Pelegrini v. Principi, 
18 Vet. App. 112 (2004), the Court discussed both the timing 
and content of the VCAA's notice requirements.

The Pelegrini Court held that VCAA notice must be provided to 
a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini, 18 Vet. App. at 115, 120.  See also Mayfield v. 
Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  The Court 
in Pelegrini also held that VCAA notice must:  (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in his or her 
possession that pertains to the claim.  Pelegrini, 18 Vet. 
App. at 120-121.  See also Mayfield, 19 Vet. App. 103, 110 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  VCAA notification need not be contained in a single 
communication and the law and regulations are silent as to 
the format to be used.  Mayfield, 444 F.3d at 1333.

In cases such as this one where VCAA notice was not provided 
because VA had decided a claim before November 9, 2000, the 
timing problem may be cured by a Board remand following 
enactment of the VCAA for new VCAA notification followed by 
readjudication of the claim.  Mayfield, 444 F.3d at 1333-
1334.  That is precisely what occurred here.  The RO's 
initial July 1990 rating decision took place long before 
enactment of the VCAA, and, therefore, prior to any VCAA 
notification.  However, after enactment of the VCAA, the 
Board remanded the claim in July 2001 for VCAA notification 
and the RO provided such notification in its August 2001 VCAA 
letter, which was followed by its September 2001 supplemental 
statement of the case (SSOC) readjudicating the claims.  
Similarly, the AMC again provided VCAA notification in a 
January 2005 letter after the Board's January 2005 remand, 
which was followed by the AMC's readjudication of the claims 
in its March 2006 SSOC.  VA thus cured the timing problem.  
Mayfield, 444 F.3d at 1333-1334.

The August 2001 and January 2005 letters also met the VCAA's 
requirements regarding the content of notification.  These 
letters accurately described the veteran's claims and 
explained how to establish entitlement to service connection.  
They also explained the respective responsibilities of VA and 
the veteran in obtaining information and evidence to 
substantiate the claims. The August 2001 letter also stated, 
on page 3: "[T]ell us about any additional information or 
evidence that you want us to try to get for you," and 
"[S]end us the evidence we need as soon as possible."  The 
January 2005 letter stated, on page 1: "If there is any 
other evidence or information that you think will support 
your claim, please let us know.  If the evidence or 
information is in your possession, please send it to us."  

In addition, while this appeal was pending, on March 3, 2006, 
the Court decided Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim, i.e., 1) veteran 
status; 2) existence of a disability; 3) a connection between 
the veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Id. at 
484.  The Court held that upon receipt of an application for 
a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
19 Vet. App. at 486.  Additionally, this notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Id. at 488.

Although the veteran has been provided with notice of what 
type of information and evidence is needed to substantiate 
his service connection claims, he was not provided 
information regarding a disability rating or the effective 
date that would be assigned if this claim were granted.  
Despite this inadequate notice, the Board finds no prejudice 
to the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  Because the Board will deny all of the service 
connection claims, any question as to the appropriate 
disability rating or effective date to be assigned is 
rendered moot, as there is no disability rating or effective 
date to assign.

Moreover, VA has obtained all identified records and there is 
no indication that any other records exist that should be 
requested, or that any pertinent evidence was not received.  
Indeed, the veteran's March 2006 "SSOC notice response" 
indicating he had no other information or evidence to submit 
and asking that his case be returned to the Board as soon as 
possible.  VA thus complied with the VCAA's duty to assist 
provisions and their implementing regulations.

Therefore, under these circumstances, no further development 
is required to comply with the VCAA or the implementing 
regulations, and the Board will proceed to adjudicate the 
veteran's claims.


Applicable Legal Principles

Service connection may be granted for disability resulting 
from a disease contracted or an injury sustained while on 
active duty in the military.  See 38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303(a) (2005).  However, where VA 
determines that a person's discharge from service was under 
dishonorable conditions, the payment of pension, compensation 
or dependency and indemnity compensation, based on that 
period of service, is barred.  See Cropper v. Brown, 6 Vet. 
App. 450, 452-53 (1994); 38 C.F.R. § 3.12 (2005).  A December 
1992 administrative decision found that the veteran's 
discharge under other than honorable conditions from his 
February 1991 to December 1991 service, which resulted from a 
December 1991 resignation in lieu of a General Court-Martial, 
is considered a discharge under dishonorable conditions.  See 
38 C.F.R. § 3.12(d)(1) (2005).  The Board will therefore not 
consider this period of service in its service-connection 
analyses below.

A veteran may establish service connection by showing "(1) a 
current disability; (2) an in-service precipitating disease, 
injury or event; and (3) nexus between the current disability 
and the in-service events." Disabled American Veterans v. 
Secretary of Veterans Affairs, 419 F.3d 1317, 1318 (Fed. Cir. 
2005) (citing Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 
1997)).  See also 38 C.F.R. § 3.303(d) (2005) (service 
connection may be granted when all of the evidence, including 
that pertinent to service, indicates that a disease diagnosed 
after discharge was incurred in service).  Alternatively, a 
veteran can establish service connection by showing that he 
had a chronic disorder in service and that he currently has 
the same disorder, or that a disorder manifested itself 
during service and was not identified until later but there 
was continuity of symptomatology related to the current 
disorder after service.  38 C.F.R. § 3.303(b) (2005).  In 
addition, certain disorders will be presumed to have been 
incurred in service if manifested to a compensable degree 
within a specified presumptive period following service.  38 
U.S.C.A. §§1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2005).  The veteran has been diagnosed with 
hypertension and arthritis, both of which are considered 
chronic diseases that are presumed to be service connected if 
they manifest to a degree of ten percent or more within one 
year from the date of separation from service.  38 C.F.R. 
§§ 3.307(a)(3); 3.309(a) (2005).


Neck and Back Injury Residuals

The veteran claims that the neck and back disorders from 
which he currently suffers are residuals of an injury he 
suffered during a verified period of ACDUTRA from July 31 to 
August 13, 1976.  The service connection principles discussed 
above apply to this ACDUTRA.  38 U.S.C.A. §§ 101(24), 1110 
(West 2002).  The clinical evidence from this two-week period 
of ACDUTRA consists of "individual sick slips" and 
consultation sheets that discuss the veteran's back and neck.  
However, there are significant discrepancies between the 
copies of these records that were initially submitted by the 
veteran and his Reserve unit and those the veteran 
subsequently submitted.  Consequently, the Board requested 
forensic laboratory examinations from the Office of Inspector 
General (OIG)'s Office of Investigation.  In an October 2004 
Forensic Laboratory Report, OIG concluded that the subsequent 
copies of these records that the veteran submitted had been 
altered. 

The most significant of these discrepancies was the 
alteration in an August 3, 1976 consultation sheet and 
report.  The unaltered version indicated that the veteran 
complained of back pain from an "auto accident in July" 
that worsened during physical training ("PT").  The altered 
version substituted for "auto accident in July" the words 
"PT - pushups and situps," making it appear that the 
veteran complained of back pain from pushups and situps 
during PT rather than the recent auto accident.  The 
unaltered version also indicated in the history section that 
the veteran was involved in "MVA Jul. 76" (i.e., a motor 
vehicle accident in July 1976).  The altered version 
substituted the words, "Physical Training on 2 Aug 76" for 
"MVA Jul. 76."  The following sentence indicates that the 
veteran was treated "2 days later for back and neck pain," 
making it appear that the pain was from the ACDUTRA injury 
rather than the motor vehicle accident injury.  Another 
significant discrepancy was in an August 3, 1976 "individual 
sick slip."  The unaltered copy indicated in the remarks 
section "Low back strain," whereas the altered copy 
indicated "Low back injury neck strain."  There is also an 
August 6, 1976 individual sick slip that indicates in the 
unaltered version "low back strain," but indicates in the 
altered version, "chronic back injury low back/neck 
strain."  These and other discrepancies found to be 
alterations by the Forensic Lab report all reflect that the 
veteran sought to minimize or erase evidence of the pre-
ACDUTRA back and neck injuries and to indicate that he 
sustained more serious neck and back injuries during ACDUTRA 
in order to support his claim that his current neck and back 
disorders were residuals of the ACDUTRA injury.

The Board must also note at this point that an October 1994 
memorandum decision by the Army Board for Correction of 
Military Records summarized the Army Criminal Investigation 
Division (CID) findings that the veteran submitted false 
travel claims, an altered statement of government quarters 
and meal unavailability, and an altered hotel receipt, which 
resulted in his discharge under other than honorable 
conditions from his last period of service.  A staff judge 
advocate/ assistant United States attorney wrote in a 
February 1992 letter that the veteran had a "history of 
fraudulent criminal activity," which included the veteran's 
removal from his position as U.S. Postmaster in Ahoskie, 
North Carolina for fraudulent activities.

The Board is responsible for weighing both the medical and 
lay evidence submitted to it.  Evans v. West, 12 Vet. App. 
22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 
(1995)) (medical evidence); Madden v. Gober, 125 F.3d 1477, 
1481 (Fed. Cir. 1997) (lay evidence).  The veteran's 
credibility is undermined by the above evidence, and this 
will inform the Board's analysis below.

An important principle in exercising this responsibility of 
weighing the medical evidence is that a medical opinion based 
on an inaccurate factual premise is not probative.  See 
Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  This principle 
is particularly important in the present case because the 
only medical opinions suggesting a nexus between the 
veteran's current back disorder and his July to August 1976 
ACDUTRA (these opinions are discussed in detail below) are 
based on an inaccurate factual premise created by the veteran 
when he altered documents relevant to this determination.  
Without that factually inaccurate premise, the evidence 
reflects that the veteran did not incur a chronic back or 
neck disorder at this time, any back and neck symptoms during 
this time were either the result of the pre-ACDUTRA motor 
vehicle accident or were acute and transitory and resolved 
without residual disability, and the current back and neck 
disorders did not arise for many years thereafter and are not 
otherwise related to service.

Specifically, the chronological record of medical care 
notation dated August 11, 1976, following the initial 
notations regarding the veteran's ACDUTRA injury, indicates 
that after treatment there was "much improvement" in the 
veteran's low back pain.  Moreover, the February 1977 VA 
examination noted the veteran's complaints of back and neck 
pain, but examination revealed no paravertebral atrophy, 
spasm, he had full range of motion of the dorsal spine and 
straight leg raising testing was negative, with X-rays 
showing only mild left convex scoliosis of the lumbar spine, 
and the diagnosis was only of a "low back condition."  In 
addition, the August 1978, September 1981, August 1985, and 
May 1989 quadrennial examinations all contained normal 
findings as to the spine and other musculoskeletal systems, 
except for a notation of mild lower spine scoliosis on the 
September 1981 examination.  There is also a private 
chronological record of medical care that includes a July 21, 
1976 notation indicating the veteran was seen for cervical 
spine discomfort from an automobile accident, a July 26, 1976 
notation that that the veteran continued to have cervical 
spine pain, an August 16, 1976 notation indicating that the 
veteran was back from two weeks of National Guard camp where 
physiotherapy was continued, and he had improved with slight 
low back discomfort.  After that there are notations 
regarding back pain, including an April 1990 VA physician 
statement requesting that the veteran be excused from 
physical training until further notice due to recurrent low 
back pain, but no clinical diagnosis of a back disorder until 
1991, during which the veteran was treated for low back pain 
and a December 1991 nerve conduction study found evidence of 
mild L5 lumbar radiculopathy.

Thus, between the veteran's 1976 ACDUTRA and 1991, the only 
evidence regarding the veteran's back and neck shows only 
either complaints of pain (much of which was attributed to 
the pre-ACDUTRA accident) or diagnosis of a low back 
condition based on pain, none of which is evidence of a back 
or neck disability.  See Sanchez-Benitez v. Brown, 13 Vet. 
App. 282, 285 (1999) ("pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted").  Thus, the evidence reflects 
that the veteran did not have a chronic neck or back disorder 
during his 1976 ACDUTRA, and one did not arise within the 
one-year presumptive period or for many years thereafter.  
Nor is there evidence (or claim of) of a neck or back injury 
during the veteran's first period of service, at the time of 
the November 1969 separation, or within a year thereafter.

Since 1991, there have been various diagnoses of back and 
neck disorders, including the January 1992 VA examination 
diagnoses of symptomatic L4-5 radiculopathy and chronic 
cervical strain, a February 1992 diagnosis of mild 
degenerative arthritis of the lumbar spine, and a May 1995 
private hospital MRI showing mild bulging at L4 on the left 
side and narrowing of the foramen without complete 
impingement on the nerve root.

These diagnoses, did not, however, discuss the etiology of 
these disorders.  The only opinions as to the etiology of the 
veteran's back and neck disorders are those of Dr. "C.B." 
in a March 2001 letter and of the August 2001 VA-authorized 
examiner.  Neither of these physicians attributed the 
veteran's cervical spine disorder to his ACDUTRA or otherwise 
to service, with the August 2001 VA examiner specifically 
finding that neither the records nor examination supported a 
finding of service connection and that the cervical spine 
disorder could be age related only.

As to the back disorder, the August 2001 VA-authorized 
examiner diagnosed lumbar degenerative disc disease with 
residual left lower extremity S-1 radiculopathy, and found 
these to be "an acquired service connected disability."  
Significantly, however, the VA-authorized examiner noted that 
the veteran related a history of sustaining a neck and low 
back injury associated with 1976 drill training, and denied 
any significant prior orthopedic history for cervical or 
lumbar injury other than what was acquired in the service.  
Although the VA-authorized examiner reviewed the SMRs, he did 
not refer to the evidence regarding the pre-ACDUTRA accident, 
he was not aware of the alterations in the ACDUTRA treatment 
records made by the veteran, and he did not indicate the 
specific records on which he based his conclusion that the 
veteran's back disorder was related to service.  Thus, this 
opinion does not constitute competent medical evidence 
because, to the extent that it indicates a basis for its 
conclusion, that basis was the inaccurate factual premise 
provided by the veteran that there was no significant prior 
orthopedic history for cervical or lumbar injury other than 
what occurred in service, and that what occurred in service 
was the injuries as reflected by the altered documents rather 
than the unaltered ones.  See Miller v. West, 11 Vet. App. 
345, 348 (1998) (a bare conclusion, even one reached by a 
health care professional, is not probative without a factual 
predicate in the record); Black v. Brown, 5 Vet. App. 177, 
180 (1995) (a medical opinion is inadequate when it is 
unsupported by clinical evidence); LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995) (a bare transcription of lay history, 
unenhanced by additional comment by the transcriber, does not 
become competent medical evidence merely because the 
transcriber is a health care professional); Reonal v. Brown, 
5 Vet. App. at 461 (a medical opinion based on an inaccurate 
factual premise is not probative).

Similarly, Dr. "C.B." based his conclusion that the 
veteran's current lower lumbar spine injuries were caused by 
his in-service injuries/aggravations to his lumbar spine on a 
factually inaccurate premise.  Among the documents that he 
listed in the "Facts, Rationale, and References" section of 
his March 2001 letter were the individual sick slips that 
were altered by the veteran.  One of the documents that he 
listed was the August 6, 1976 sick slip that originally read, 
"low back strain," but had been altered to read "chronic 
back injury low back - neck strain."  The document that Dr. 
"C.B." referred to was the altered version, which made it 
appear that the veteran had suffered a chronic back injury 
rather than a back strain.  Dr. "C.B." also wrote that the 
veteran's low back pain "was exacerbated and aggravated by 
his in-service exercises of sit-ups and push-ups," 
indicating that he was basing his opinion at least in part on 
the August 3, 1976 document which the veteran had altered to 
indicate that his initial neck and back injuries occurred 
while he was doing pushups and situps during ACDUTRA rather 
than from the pre-ACDUTRA auto accident.  Thus, Dr. 
"C.B."'s opinion was based at least in part on documents 
the veteran had altered to make it appear that he sustained 
an initial, serious injury to his back during ACDUTRA.

Both the August 2001 VA-authorized examiner and Dr. "C.B." 
also referred to the veteran's own statements regarding his 
back and neck injuries before and during ACDUTRA prior to 
rendering their opinions.  However, these statements were 
self-contradictory and conflicted with the evidence.  For 
example, prior to and at the September 1993 Board hearing, 
the veteran conceded that he had been in a motor vehicle 
accident prior to ACDUTRA, but maintained that he suffered 
only minor injuries such as soreness and stiffness, and that 
his back "just gave in" while doing situps and pushups 
during ACDUTRA (Board hearing, pp. 14-15).  However, since 
that time, the veteran has either minimized or omitted 
mention of the pre-ACDUTRA accident when describing his 
condition to physicians.  For example, as noted the August 
2001 VA-authorized examiner stated that the veteran denied 
any "any significant prior orthopedic history for cervical 
or lumbar injury other than what was acquired in the 
service."  Moreover, the veteran told a private physician in 
October 2003 that he sustained an injury to the neck and low 
back during physical drill training in 1976 and has chronic 
cervical and thoracic strain, lumbar degenerative disc 
disease and radiculopathy as a result, but he did not mention 
the pre-ACDUTRA injury to this physician.  (This October 2003 
repeating of the veteran's lay history is not competent 
evidence because it was based on the veteran's own 
(misleading) recitation of his history and did not indicate 
that the physician had himself reviewed the claims folder or 
prior medical records.)  Grover v. West, 12 Vet. App. at 112; 
LeShore v. Brown, 8 Vet. App. at 409.

In addition, as to the issue of whether the veteran 
aggravated a preexisting injury during the two-week July to 
August 1976 ACDUTRA, the evidence clearly and unmistakably 
shows that the veteran had a preexisting injury that was not 
aggravated by this service.  VAOPGCPREC 3-2003, at 10-11 
(July 16, 2003); Wagner v. Principi, 370 F.3d 1089, 1096 
(2004). There are multiple pieces of evidence, including the 
altered sick slips and the veteran's Board hearing testimony 
that shows the veteran injured his neck and back in the motor 
vehicle accident prior to this ACDUTRA.  Moreover, the 
evidence also shows that this two-week period of training did 
not aggravate the neck and back injuries because they were 
said to be improving by the end of this period, and were 
therefore getting better rather than worsening.  In any 
event, as noted above the opinion of Dr. "C.B." as to 
whether there was aggravation is simply not probative 
evidence because he was basing his opinion on documents 
altered to minimize the seriousness of the pre-ACDUTRA 
injuries and make the ACDUTRA injury appear more serious. 

In sum, the preponderance of the competent, probative 
evidence of record reflects that the veteran did not have a 
chronic neck or back disorder during service or ACDUTRA, and 
one did not arise within any applicable one-year presumptive 
period or for many years thereafter.  Moreover, the 
preponderance of the competent, probative evidence of record 
reflects that the veteran's current neck and back disorders 
are not otherwise related to service, because the only 
opinions finding such a nexus are based on an inaccurate 
factual premise, specifically, documents that the veteran 
altered and his own self-contradictory and inaccurate 
statements.  In addition, the evidence clearly and 
unmistakably reflects the existence of pre-ACDUTRA back and 
neck injuries from a motor vehicle accident, and that these 
injuries were not aggravated during the two-week 1976 
ACDUTRA.  The benefit-of-the-doubt doctrine is therefore not 
for application, and the claim for service connection for 
back and neck injury residuals must be denied.  See 38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005); 
Alemany v. Brown, 9 Vet. App. 518, 519-20 (1996).


Hypertension

The veteran claims that his hypertension is related to his 
March 1966 to November 1969 period of service.  He does not 
and cannot claim that there is any evidence of this disorder 
during service, within the one-year presumptive period or for 
many years thereafter, because the clinical evidence 
disproves any such claim.  Specifically, there were no 
complaints, findings, or treatments relating to hypertension 
during this period of service.  Moreover, the veteran had two 
"ETS" (expiration of term of service) examinations, in 
February and September 1969.  At both of those examinations, 
the heart and vascular systems were normal and blood pressure 
was 114/78, well below the figures that indicate hypertension 
under VA regulations.  See 38 C.F.R. § 4.104, Diagnostic Code 
(DC) 7101 (2005) (hypertension means diastolic pressure 
predominantly 90 m. or greater; systolic pressure 
predominantly 160mm. or greater with diastolic pressure less 
than 90 mm.).  Similarly, at the November 1970 VA 
examination, blood pressure was 110/80; private treatment 
records from July to October 1976 indicate blood pressure 
readings of 110/62, 124/84, 110/68, 140/70, 118/80, and 
120/70; the August 1978 quadrennial examination indicated the 
heart and vascular systems were normal with blood pressure 
readings of 120/88; and the September 1981 quadrennial 
examination indicated the heart and vascular systems were 
normal with blood pressure readings of 130/86.  It was not 
until the August 1985 quadrennial examination that the 
veteran's blood pressure met the minimum requirements for 
hypertension, and then only barely, with a blood pressure 
reading of 122/90, again with normal heart and vascular 
system findings.  Thus, the evidence reflects that the 
veteran did not have hypertension in service, within the one-
year presumptive period, or for many years thereafter.

The veteran claims, however, that the "dizzy spells" he 
experienced during service were early manifestations of his 
hypertension, and that this disorder should be service-
connected on that basis.  This claim is supported by the 
opinion of an August 2001 VA examiner, who stated that it was 
likely that the current diagnosis of essential hypertension 
had its onset during the veteran's active duty, and that it 
is at least as likely as not that the veteran's "dizzy 
spells" during active service represented the early 
manifestations of hypertension.  This opinion does not, 
however, constitute competent evidence for the following 
reasons.  The VA examiner characterized the veteran's service 
as from April 1965 to 1992, and did not distinguish between 
those periods of time that were active service and those that 
were not.  More significantly, the VA examiner referred to 
"dizzy spells."  However, the SMRs do not refer to dizzy 
spells, but, rather, there is only a single, November 1966 
notation of "head cold, dizzy."  

Moreover, on the reports of medical history contemporaneous 
to the ETS and quadrennial examinations, the veteran 
indicated that he did not at those times have and had never 
had dizziness or fainting spells.  And, although the veteran 
complained of chest pains and dizziness at the November 1970 
VA examination, the only diagnosis was "chest negative, this 
examination" and the only abnormality noted on any of the 
above examinations was the September 1969 ETS examination 
notation of chest pain and coughing up of blood from time to 
time, which appears to be based on statements given by the 
veteran.  While the veteran indicated at the Board hearing 
that he had been treated by various private physicians for 
dizziness, there is no medical evidence substantiating this 
claim.  Thus, the opinion of the VA examiner and the 
statements of the veteran that he experienced dizzy spells 
are not supported by the evidence, which indicates only a 
single instance of dizziness associated with a cold.  See 
Miller v. West, 11 Vet. App. at 348 (a bare conclusion, even 
one reached by a health care professional, is not probative 
without a factual predicate in the record); Black v. Brown, 5 
Vet. App. at 180 (a medical opinion is inadequate when it is 
unsupported by clinical evidence).  The opinion of the August 
2001 VA examiner that dizzy spells were early manifestations 
of the veteran's hypertension is not probative evidence 
because the veteran did not experience dizzy spells, and the 
veteran was not competent to so testify because as a 
layperson he does not possess the requisite expertise to 
opine on this etiological question.  Cromley v. Brown, 7 Vet. 
App. 376, 379 (1995).

In sum, the preponderance of the competent, probative 
evidence of record reflects that the veteran did not have 
hypertension in service or during the one-year presumptive 
period, hypertension did not manifest until many years after 
service, and it is not otherwise related to the single 
reference to "head cold, dizzy" in the SMRs or otherwise 
related to service.  The benefit-of-the-doubt doctrine is 
therefore not for application, and the claim for service 
connection for hypertension must be denied.  See 38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005); Alemany v. 
Brown, 9 Vet. App. 518, 519-20 (1996).


ORDER

The claim for service connection for residuals of a neck 
injury is denied.

The claim for service connection for residuals of a back 
injury is denied.

The claim for service connection for hypertension is denied.



____________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


